Citation Nr: 0605776	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 29, 1977, rating decision which assigned a single 
noncompensable rating for residuals of right thumb, 
forefinger, and middle finger injuries; and residuals of left 
middle and forefinger injuries.  


REPRESENTATIVE

Appellant represented by:  Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2005. 

In a July 2003 statement, the veteran expressed 
dissatisfaction with the current evaluations assigned his 
bilateral carpal tunnel syndrome.  Hence, these issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A March 29, 1977, rating decision granted service 
connection and a single noncompensable evaluation for 
residuals of right thumb, forefinger, and middle finger 
injuries; and residuals of left middle and forefinger 
injuries.  The veteran did not perfect an appeal to that 
rating decision.

2.  The March 29, 1977, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.


CONCLUSIONS OF LAW

1.  The March 29, 1977, rating decision is final.  38 C.F.R. 
§§ 19.112, 19.118, 19.153 (1977)

2.  The March 29, 1977, rating decision that assigned an 
initial single noncompensable evaluation for residuals of 
right thumb, forefinger, and middle finger injuries; and for 
left middle and forefinger injuries, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The provisions 
of the VCAA, and of the implementing regulations codified in 
part at 38 C.F.R. § 3.159 (2005), are not, however, 
applicable to a claim of CUE.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Id. at 245.  See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 
38 C.F.R. § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that a clear and unmistakable error is one of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and, unless it is the kind of error, that if true, would be 
clear and unmistakable error on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43-
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
clear and unmistakable error.  Id.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Service medical records show that the veteran smashed the 
first three fingers on his right hand in May 1970, and 
lacerated his left middle finger.  The lacerations were 
sutured, and the nails of the first three fingers on the 
right hand were punctured to relieve the pressure.  Four days 
later he was seen for follow up treatment, at which time 
splints were applied to his right forefinger and middle 
finger.  Over the next five days his dressings were changed, 
and the treating clinicians sanitized his right forefinger, 
right middle finger, and left middle finger.  

Ten days after the injury, the sutures were removed from all 
involved fingers.  When he was evaluated one month following 
the injury, the only residual abnormality identified was 
sensitivity in the fingers of the right hand.  He was 
recommended for light duty, with no typing, for 30 days.  

The report of an August 1970 flight physical shows no finger 
or hand complaints; the only physical findings consisted of 
one-inch scars on the right second and third digits.  

The report of the veteran's June 1971 examination for 
discharge is silent for any complaints or findings with 
respect to the injured fingers.

In a September 1976 examination report, Dr. K. Frank 
indicated that he had not treated the veteran, but examined 
him for complaints of right thumb stiffness, and decreased 
sensation in the left long finger.  Physical examination 
revealed scars over the distal phalanges of the right index 
and long fingers, with mild rotational deformity.  The left 
long finger had a 2.5 centimeter scar over the volar aspect 
of the distal interphalangeal joint without decreased 
function.  The right thumb was swollen, stiff, and mildly 
tender.  Dr. Frank diagnosed multiple scars of fingers 
secondary to lacerations associated with mild decrease of 
function and sensation.

By way of an October 1976 VA Form 21-526, the veteran 
submitted his original claim for service connection for 
injuries to his right thumb, and to the fingers on both 
hands.  He denied any post service treatment for his claimed 
disorders.

The veteran attended a VA examination in January 1977.  He 
complained of decreased function in his hands.  He also 
reported that once or twice each month his fingers would 
"fall asleep" for up to two weeks.  He reported working 
after service as a truck driver, gutter installer, and 
bartender, but indicated that he was currently unemployed.  
The examiner described the veteran as right-handed.  The 
examiner noted the absence of any abnormal appearance of the 
fingers, except for crystal type nails on the right index and 
middle fingers.  There were thick callosities on both palms 
and over the palmar aspects of the proximal phalanges of all 
fingers.  The examiner noted that the veteran's hands showed 
that he was working with them.  The veteran exhibited full 
finger and thumb function in both hands, and was able to make 
a tight fist, bilaterally.  Sensory examination was negative.  
X-ray studies showed no bone or joint abnormalities in the 
pertinent fingers.

In a March 29, 1977, rating decision, VA granted service 
connection for residuals of right thumb, forefinger, and 
middle finger injuries; and left middle and forefinger 
injuries.  VA assigned a combined noncompensable evaluation 
for these residuals.  In assigning the evaluation, the rating 
action considered the service medical records, Dr. Frank's 
September 1976 report, and the report of the January 1977 VA 
examination.  

In April 1977, the veteran was notified of the March 1977 
rating decision, and of his appellate rights with respect 
thereto.  No further communication from the veteran or any 
representative was thereafter received until 1998.

In statements on file and through his testimony, the veteran 
argues that the March 29, 1977, determination to assign a 
noncompensable evaluation for his finger disorders was 
clearly and unmistakably erroneous.  He argues that since a 
VA treating physician recently informed him that the disorder 
had remained static and unchanged since service, and since he 
has received a compensable evaluation since December 1999 for 
the disorder, the March 1977 rating decision must have been 
in error in not initially assigning the same disability 
rating.  

The veteran also argues that the January 1977 examiner failed 
to order diagnostic studies of his hands, which, according to 
the veteran, would have revealed the carpal tunnel syndrome 
for which he was first granted service connection in December 
2000.  

The veteran additionally contends that VA should have 
reviewed the records of his hospitalization at the Hines, 
Illinois VA Medical Center (VAMC) for December 1971 to 
January 1972, and that those records supported assignment of 
a compensable evaluation.  

In January 2006, the veteran's representative argued that 
there was CUE in the RO's failure to rate the finger 
disorders as compensably disabling under the diagnostic code 
for tender and painful scars.  The veteran lastly argues that 
he did submit a notice of disagreement in 1977, but that VA 
lost the document.  

Analysis

In the March 1977 rating decision, VA assigned a 
noncompensable evaluation for the finger disorders under 
38 C.F.R. § 4.71a, Diagnostic Code 5299.  That diagnostic 
code was used to designate an unlisted condition of the 
musculoskeletal system.  See 38 C.F.R. § 4.27 (1977).  A 
compensable evaluation was warranted for ankylosis of the 
thumb, the index finger, or the middle finger.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224, 5225, 5226 (1977).  A 
noncompensable evaluation was warranted for ankylosis of any 
other finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1977).

In March 1977. a 50 percent evaluation was warranted for 
unfavorable ankylosis of the thumb, index and middle fingers 
of the dominant hand, and a 40 percent evaluation was 
warranted for favorable ankylosis of the thumb, index and 
middle fingers of the dominant hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5218 and 5222 (1977).

A 20 percent evaluation was warranted for unfavorable or 
favorable ankylosis of the index and middle fingers of the 
non-dominant hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5219 
and 5223 (1977).  

The ratings for codes 5220 through 5223 applied to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within two inches of the transverse fold of the palm.  
Limitation of motion of less than one inch in either 
direction is not considered disabling.  Note (a) following 
Diagnostic Code 5223 (1977).  With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within two 
inches of the medial transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding 
Diagnostic Code 5216 (1977).

A 10 percent rating was warranted for superficial scars which 
were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1977).

The record shows that the veteran was notified of the March 
29, 1977, rating decision and of his appellate rights with 
respect thereto in April 1977.  Although he contends that he 
filed a notice of disagreement with the March 1977 rating 
decision at some point in 1977, the record shows that in fact 
no further communication was received from the veteran or any 
representative following the rating decision until 1998.  The 
Board finds his argument as to submitting a notice of 
disagreement in 1977 unpersuasive and unsupported by the 
record.  The Board consequently finds that the March 29, 
1977, rating decision is final.  38 U.S.C.A. § 7105 (West 
2002).

Turning to the March 29, 1977, rating decision itself, that 
determination granted service connection for residuals of 
right thumb, forefinger, and middle finger injuries; and left 
middle and forefinger injuries, and assigned a noncompensable 
evaluation therefor.  While the basis for the assigned rating 
was not explained, the rating decision reviewed all of the 
evidence of record, including service medical records, Dr. 
Frank's September 1976 report, and the January 1977 VA 
examination report.

Boiled down to their essence, the veteran's arguments as to 
why the March 29, 1977, rating decision contained CUE are 
that his present physician believes the current severity of 
the disorder has remained unchanged since 1976, that VA 
should have obtained VA hospital records for December 1971 to 
January 1972 before adjudicating the claim, that diagnostic 
studies should have been performed before VA adjudicated the 
claim, and that the evidence on file otherwise showed he was 
entitled to a compensable evaluation in March 1977, including 
on the basis of rating the finger disorders as tender and 
painful scars.

With respect to the purported opinion of the veteran's 
current physician, even if the veteran were competent to 
relay that doctor's opinion, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the opinion in question was offered decades 
after the March 1977 rating decision.  A determination that 
there is CUE in a rating decision must be based on the record 
and the law that existed at the time of the prior RO 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  
Consequently, neither the opinion of his treating physician, 
nor any VA treatment records since March 1977 reflecting the 
physician's opinion, are relevant to determining whether 
there is CUE in the March 1977 rating decision.
 
With respect to the veteran's contentions concerning 
hospitalization at the Hines VAMC from December 1971 to 
January 1972, no records for that period are on file, despite 
recent attempts by VA to obtain such records, and the 
appellant himself admits that the Hines facility has 
repeatedly told him that no records for him exist.  There is 
otherwise nothing in the record to support the veteran's 
assertion that he was treated at the Hines facility from 
December 1971 to January 1972.  Moreover, while he asserts 
that he informed VA in connection with his original claim 
that he had received treatment from the Hines VAMC, on his 
original October 1976 claim, he did not report any post-
service treatment for his finger conditions.

In any event, even assuming he was treated for his finger 
disorders as claimed, and that the records contained relevant 
information as to the severity of the disorders, the RO was 
not in constructive possession of those records at the time 
of the March 1977 rating decision.  Damrel, 6 Vet. App. at 
246  Moreover, to the extent that the veteran argues VA 
should have obtained those records prior to rendering the 
March 1977 rating decision, at most he raises an argument 
that VA failed to assist him in his claim.  Such an alleged 
failure in assistance does not amount to CUE.  Fugo.

Turning to his contention that additional diagnostic studies 
should have been performed before assigning a noncompensable 
evaluation, he again raises, at most, an argument that VA 
failed to assist him in his claim.  As explained above, such 
an alleged failure in assistance does not amount to CUE.  Id.

As to the veteran's final contention that the evidence on 
file otherwise supported the assignment of a compensable 
evaluation, including on the basis of rating the finger 
conditions under the diagnostic code for tender and painful 
scars, the Board points out that the evidence before the 
rating board included service medical records showing that 
within a month of the crushing injury the only identifiable 
residual was sensitivity in the fingers of the right hand.  
Dr. Frank's September 1976 report did not mention scar pain 
or tenderness, and the January 1977 VA examination report 
showing no finger deformities, impairment of function in the 
fingers or hands, or impaired sensation.  Based on this 
evidence, the RO determined that a noncompensable evaluation 
was warranted.  In essence, the veteran is merely disagreeing 
with how the RO weighed the facts before it.  Such mere 
disagreement as to how the RO weighed the facts before it 
does not constitute CUE.  Id.

In sum, the record does not reflect that either the correct 
facts as they were known in March 1977 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE, and neither do his contentions regarding any failure in 
VA's duty to assist.  In short, the Board concludes that the 
March 29, 1977, rating decision constituted a reasonable 
exercise of rating judgment under the law as it then existed, 
and that the assignment of an initial noncompensable 
evaluation was not clearly and unmistakably erroneous.  
Accordingly, the Board has determined that CUE has not been 
shown in the March 29, 1977, rating action.   

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking an RO decision, is to dismiss the challenge without 
prejudice.  In the instant case, the veteran's contentions 
boil down to allegations that the rating board in March 1977 
improperly weighed the evidence or failed in any duty to 
assist him.  As noted previously, such allegations can not 
establish the presence of CUE in a final rating decision.  
The veteran has not otherwise presented any argument as to 
why CUE exists in the March 29, 1977, rating decision.  In 
accordance with Simmons, the Board concludes that dismissal 
without prejudice of the veteran's claim is appropriate.


ORDER

Clear and unmistakable error not having been found in a March 
29, 1977, rating decision which assigned a single 
noncompensable evaluation for residuals of right thumb, 
forefinger, and middle finger injuries; and left middle and 
forefinger injuries, the appeal is dismissed without 
prejudice.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


